Title: To George Washington from Thomas Seymour, 18 September 1775
From: Seymour, Thomas
To: Washington, George



Sir
Hartford Sepr 18th 1775

As Major French proposes troubling your Excely upon the Subject of his not being allowed to wear his Sword while a Prisoner here, am directed by the Comtee to give a full State of the Case.
Soon after he came to hand by Mr Webb, the Comtee let him know your Excellys order and that an exact Compliance with it was expected—he soon began to raise Objections against conforming to the same Regulations with the other Officers, Prisoners, here, insisted that there was an essential difference, he not being taken in arms, as he said, but this was not all, he gave out, in high Tone, that had he joined his Regt he should act vigorously against the Country, & do every thing in his Power to reduce it, in Short, he talkd in so high a Strain that the People veiwd him as a most determined Foe; & in this light, they would not bare with his wearing Arms at any Rate—The Comtee therefore interposed & overuled his Objections, the principle of which was that, a Prisoner, upon Parol, always wore his arms: we therefore refer it to your Excely, whether, under all the Circumstances, the Comtee have acted in this matter consistently &

proper, & for the general good—I am in behalf of the Comtee with greatest Regard yr Excellys most Obt & most hble servt

Thos Seymour Chairman

